Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                                December 17, 2015

The Court of Appeals hereby passes the following order:

A16D0146. THE CSR GROUP, INC. et al. v. NIKE USA, INC.

      The applicants have filed a “Motion to Change Filing Date,” asking this Court
to enter an order changing the filing date of their application from November 20,
2015, to November 19, 2015.       The respondents have moved to dismiss this
application as untimely. Because we deem the application to have been timely filed
on November 19, 2015, the applicants’ motion is DISMISSED as MOOT. The
respondents’ motion to dismiss is DENIED.
      Upon review of the merits of the application, however, it is hereby DENIED.

                                      Court of Appeals of the State of Georgia
                                                                           12/17/2015
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.